Exhibit 10.4

 

EXECUTION VERSION

 

 

 

 

SECOND LIEN SECURITY AGREEMENT

 

made by

 

K. HOVNANIAN ENTERPRISES, INC.,
HOVNANIAN ENTERPRISES, INC.

 

and certain of their respective Subsidiaries

 

in favor of

 

WILMINGTON TRUST, NATIONAL ASSOCIATION

 

as Collateral Agent

 

Dated as of October 2, 2012

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

--------------------------------------------------------------------------------

 

 

PAGE

ARTICLE 1

DEFINED TERMS

Section 1.01.  Definitions

2

Section 1.02.  Other Definitional Provisions

7

ARTICLE 2

GRANT OF SECURITY INTEREST

 

 

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

 

Section 3.01.  Title: No Other Liens

10

Section 3.02.  Perfected Second Priority Liens

10

Section 3.03.  Jurisdiction of Organization; Chief Executive Office

11

Section 3.04.  Farm Products

11

Section 3.05.  Investment Property

11

Section 3.06.  Receivables

11

 

ARTICLE 4

COVENANTS

 

Section 4.01.  Maintenance of Perfected Security Interest; Further Documentation

11

Section 4.02.  Changes In Name, Etc.

12

Section 4.03.  Delivery of Instruments, Certificated Securities and Chattel
Paper

12

Section 4.04.  Intellectual Property

12

Section 4.05.  Prior Financing Statements

13

 

ARTICLE 5

INVESTING AMOUNTS IN THE SECURITIES ACCOUNTS

 

Section 5.01.  Investments

13

Section 5.02.  Liability

13

 

 

ARTICLE 6

REMEDIAL PROVISIONS

 

Section 6.01.  Certain Matters Relating to Receivables

14

 

i

--------------------------------------------------------------------------------


 

Section 6.02.  Communications with Obligors: Grantors Remain Liable

14

Section 6.03.  Proceeds to Be Turned Over to Agent

15

Section 6.04.  Application of Proceeds

16

Section 6.05.  Code and Other Remedies

16

Section 6.06.  Subordination

17

Section 6.07.  Deficiency

17

 

 

ARTICLE 7

THE AGENT

 

 

Section 7.01.  Agent’s Appointment as Attorney-in-fact, Etc.

18

Section 7.02.  Duty of Agent

20

Section 7.03.  Execution of Financing Statements

20

Section 7.04.  Authority of Agent

20

 

 

ARTICLE 8

MISCELLANEOUS

 

 

Section 8.01.  Amendments in Writing

21

Section 8.02.  Notices

21

Section 8.03.  No Waiver by Course of Conduct; Cumulative Remedies

21

Section 8.04.  Enforcement Expenses; Indemnification

21

Section 8.05.  Successors and Assigns

22

Section 8.06.  Set-off

22

Section 8.07.  Counterparts

23

Section 8.08.  Severability

23

Section 8.09.  Section Headings

23

Section 8.10.  Integration

23

Section 8.11.  Governing Law

23

Section 8.12.  Submission to Jurisdiction; Waivers

23

Section 8.13.  Acknowledgements

24

Section 8.14.  Additional Grantors

24

Section 8.15.  Releases

24

Section 8.16.  Waiver of Jury Trial

25

Section 8.17.  Intercreditor Agreement

25

Section 8.18.  Control Agreements

25

Section 8.19.  Agent Privileges, Powers and Immunities

25

 

 

Schedule A – List of Entities

 

Schedule B - Commercial Tort Claims

 

Schedule C – Perfection Certificate

 

Schedule D - Actions Required To Perfect

 

 

 

Exhibit A - Intellectual Property Security Agreement

 

Exhibit B - Joinder Agreement

 

 

ii

--------------------------------------------------------------------------------


 

SECOND LIEN SECURITY AGREEMENT

 

THIS SECOND LIEN SECURITY AGREEMENT (the “Agreement”), dated as of October 2,
2012, is made by K. Hovnanian Enterprises, Inc., a California corporation (the
“Issuer”), Hovnanian Enterprises, Inc., a Delaware corporation (“Hovnanian”) and
each of the signatories listed on Schedule A hereto (the Issuer, Hovnanian and
such signatories, together with any other entity that may become a party hereto
as provided herein, the “Grantors”), in favor of Wilmington Trust, National
Association, as Collateral Agent (in such capacity, the “Agent”) for the benefit
of itself, the Trustee (as defined below) and the Noteholders (as defined
below).

 

W I T N E S S E T H:

 

WHEREAS, the Issuer, Hovnanian and each of the other Guarantors have entered
into the Indenture dated as of October 2, 2012 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Indenture”)
with Wilmington Trust, National Association, as trustee (in such capacity, the
“Trustee”) and collateral agent, pursuant to which the Issuer has issued, and
may from time to time issue, its 9.125% Senior Secured Second Lien Notes due
2020 (collectively, the “Secured Notes”) upon the terms and subject to the
conditions set forth therein;

 

WHEREAS, the Issuer, Hovnanian and each of the other Guarantors have entered
into the Indenture dated as of October 2, 2012 with Wilmington Trust, National
Association, as trustee, pursuant to which the Issuer has issued, and may from
time to time issue, its 7.250% Senior Secured First Lien Notes due 2020 upon the
terms and subject to the conditions set forth therein;

 

WHEREAS, the Issuer, Hovnanian, certain subsidiaries of Hovnanian party thereto,
Wilmington Trust, National Association, as Senior Trustee and Senior Collateral
Agent, Wilmington Trust, National Association, as Junior Trustee and Junior
Collateral Agent and Wilmington Trust, National Association, as Mortgage Tax
Collateral Agent have entered into the Intercreditor Agreement dated as of
October 2, 2012 (as amended, supplemented, amended or restated or otherwise
modified from time to time, the “Intercreditor Agreement”);

 

WHEREAS, the Secured Notes constitute Second-Lien Indebtedness under the
Intercreditor Agreement;

 

WHEREAS, the Issuer is a member of an affiliated group of companies that
includes Hovnanian, the Issuer’s parent company, and each other Grantor;

 

1

--------------------------------------------------------------------------------


 

WHEREAS, the Issuer and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
issuance of the Secured Notes; and

 

NOW, THEREFORE, in consideration of the premises and to induce Noteholders to
purchase Secured Notes, each Grantor hereby agrees with the Agent, for the
ratable benefit of the Secured Parties, as follows:

 

ARTICLE 1
DEFINED TERMS

 

Section 1.01.  Definitions.  (a) Definitions set forth above are incorporated
herein and unless otherwise defined herein, terms defined in the Indenture and
used herein shall have the meanings respectively given to them in the Indenture
or, if not defined herein or therein, in the Intercreditor Agreement, and the
following terms are used herein as defined in the New York UCC: Accounts,
Chattel Paper, Commercial Tort Claims, Deposit Account, Documents, Equipment,
Electronic Chattel Paper, Farm Products, Fixtures, General Intangibles, Goods,
Payment Intangibles, Instruments, Inventory, Investment Property, Letter of
Credit Rights, Payment Intangibles, Securities Accounts, Software and Supporting
Obligations.

 

(b)        The following terms shall have the following meanings:

 

“Additional Pari Passu Liens”: any liens on the Collateral which secure
Additional Secured Obligations on an equal and ratable basis with the Secured
Obligations, provided that such liens are permitted by the Indenture.

 

“Additional Pari Passu Collateral Agent”: the agent or other representative with
respect to any Additional Secured Obligations in favor of which any Additional
Pari Passu Liens are granted.

 

“Additional Secured Obligations”: any obligations arising pursuant to any
Indebtedness permitted to be secured on a pari passu basis with the Secured
Notes pursuant to the Indenture (including for the avoidance of doubt any
guarantees with respect thereto).

 

“Agreement”: this Second Lien Security Agreement, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

 

“Cash Equivalents”: (i) cash, marketable direct obligations of the United States
of America or any agency thereof, and certificates of deposit, demand deposits,
time deposits, or repurchase agreements issued by any bank with a capital and
surplus of at least $25,000,000 organized under the laws of the United States of
America or any state thereof, state or municipal securities with a rating

 

2

--------------------------------------------------------------------------------


 

of A-1 or better by Standard & Poor’s or by Moody’s or F-1 by Fitch, provided
that such obligations, certificates of deposit, demand deposits, time deposits,
and repurchase agreements have a maturity of less than one year from the date of
purchase, and (ii) investment grade commercial paper or debt or commercial paper
issued by any bank with a capital and surplus of at least $25,000,000 organized
under the laws of the United States of America or any state thereof  having a
maturity date of one year or less from the date of purchase, and (iii) funds
holding assets primarily consisting of those described in clause (i) and (ii).

 

“Collateral”: as defined in Article 2.

 

“Collateral Agency Agreement”: an intercreditor or collateral agency agreement
entered into between the Additional Pari Passu Collateral Agent(s) and the Agent
on terms reasonably satisfactory to the Agent, the Issuer and Hovnanian, setting
forth the respective rights of the Secured Parties and the Additional Pari Passu
Collateral Agent(s) and the holders of Additional Secured Obligations with
respect to the Collateral and providing, among other things, that (x) the
Additional Pari Passu Liens shall rank equally with the liens securing the
Secured Obligations, (y) any proceeds of the Collateral shall be applied ratably
to the Secured Obligations and the Additional Secured Obligations and (z) the
Agent, including at the direction of the Noteholders, shall be entitled to take
such actions, or to direct any agent appointed pursuant to the Collateral Agency
Agreement to take such actions, as are permitted hereby, by the Indenture and by
the Intercreditor Agreement independently of any direction or vote of the
holders of the Additional Secured Obligations.

 

“Contracts”: any contracts and agreements for the purchase, acquisition or sale
of real or personal property or the receipt or performance of services, any
contract rights relating thereto, and all other rights to such contract or
agreements and any right to payment for or to receive moneys due or to become
due for items sold or leased or for services rendered, together with all rights
of any Grantor to damages arising thereunder or to perform and to exercise all
remedies thereunder.

 

“Collateral Account”: any collateral account established by the Agent as
provided in Section 6.01 or 6.03.

 

“Copyright Licenses”: any written agreement naming any Grantor as licensor or
licensee, granting any right under any Copyright, including, without limitation,
the grant of rights to distribute, exploit and sell materials derived from any
Copyright.

 

“Copyrights”: (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, all registrations and
recordings thereof, and all applications in connection therewith, including,

 

3

--------------------------------------------------------------------------------


 

without limitation, all registrations, recordings and applications in the United
States Copyright Office, and (ii) the right to obtain all renewals thereof.

 

“Deposit Accounts”: the collective reference to each Deposit Account (as such
term is defined in Section 1.01(a) hereof) in the name of the applicable
Grantor, together with any one or more securities accounts into which any monies
on deposit in any such Deposit Account may be swept or otherwise transferred now
or hereafter and from time to time, and any additional, substitute or successor
Deposit Account.

 

“Discharge of Senior Claims”: has the meaning set forth in the Intercreditor
Agreement.

 

“Excluded Accounts” shall mean at any time those deposit, checking or securities
accounts of any of the Grantors (i) that individually have an average monthly
balance (over the most recent ended 3-month period) less than $250,000 and which
together do not have an average monthly balance (for such 3-month period) in
excess of $2,000,000 in the aggregate, (ii) all escrow accounts (in which funds
are held for or of others by virtue of customary real estate practice or
contractual or legal requirements), (iii) the account holding amounts dedicated
to the “Marie Fund” established by the Grantors for the benefit of their
employees (so long as the Grantors’ deposits therein and withdrawals therefrom
are consistent with past practice) and (iv) such other accounts with respect to
which Hovnanian determines that the cost of perfecting a Lien thereon is
excessive in relation to the benefit thereof (as reasonably determined by
Hovnanian’s Board of Directors in a board resolution delivered to the Agent). 
Notwithstanding the foregoing, in determining which deposit, checking or
securities accounts of a Grantor are “Excluded Accounts” pursuant to clause (i)
above as of the date hereof and during the 3-month period thereafter, the
“3-month period” referred to in clause (i) shall be deemed to be a reference to
a “6-month period”.

 

“First Lien Security Agreement”: the First Lien Security Agreement, dated as of
October 2, 2012 among the Grantors and Wilmington Trust, National Association,
as collateral agent (in such capacity, together with its successors and assigns,
the “First Lien Agent”), as the same may be amended, restated or otherwise
modified from time to time.

 

“Guarantors”: the collective reference to each Grantor other than the Issuer.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges, whether arising under United States, multinational or foreign laws,
in, to and under the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law

 

4

--------------------------------------------------------------------------------


 

or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

 

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC, and (ii)
whether or not constituting “investment property” as so defined, all Pledged
Notes.

 

“Issuers”: the collective reference to each issuer of any Investment Property.

 

“Law”: any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award of or
settlement agreement with any Official Body.

 

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

“Noteholder”: “Holder” or “Holder of Notes” as defined in the Indenture.

 

“Noteholder Collateral Document”: any agreement, document or instrument pursuant
to which a Lien is granted by the Issuer or any Guarantor to secure any Secured
Obligations or under which rights or remedies with respect to any such Liens are
governed, as the same may be amended, restated or otherwise modified from time
to time.

 

“Noteholder Document”: collectively, (a) the Indenture, the Secured Notes and
the Noteholder Collateral Documents and (b) any other related document or
instrument executed and delivered pursuant to any Noteholder Document described
in clause (a) above evidencing or governing any Secured Obligations as the same
may be amended, restated or otherwise modified from time to time.

 

“Official Body”: any national, federal, state, local or other governmental or
political subdivision or any agency, authority, board, bureau, central bank,
commission, department or instrumentality of either, or any court, tribunal,
grand jury or arbitrator, in each case whether foreign or domestic.

 

“Patent License”: all written agreements providing for the grant by or to any
Grantor of any right to manufacture, use or sell any invention covered in whole
or in part by a Patent.

 

“Patents”: (i) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof, (ii) all
applications for letters patent of the United States or any other country and
all

 

5

--------------------------------------------------------------------------------


 

divisions, continuations and continuations-in-part thereof, and (iii) all rights
to obtain any reissues or extensions of the foregoing.

 

“Perfection Agent”: (i) prior to the Discharge of Senior Claims, the First Lien
Agent (including, with respect to any Collateral delivered to or held by the
Perfection Agent, in its capacity as bailee for the Trustee, the Agent and the
Noteholders under Section 5.5 of the Intercreditor Agreement) and (ii)
thereafter, the Agent.

 

“Perfection Certificate”: with respect to any Grantor, a certificate
substantially in the form of Schedule C, completed and supplemented with the
schedules contemplated thereby, and signed by an officer of such Grantor.

 

“Pledged Notes”: all promissory notes issued to or held by any Grantor.

 

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

 

“Receivable”: any right to payment for real or personal property sold or leased
or for services rendered, whether or not such right is evidenced by a Contract,
an Instrument or Chattel Paper and whether or not it has been earned by
performance (including, without limitation, any Account).

 

“Secured Obligations”: all Indebtedness and other Obligations under the
Indenture, the Secured Notes, the Guarantees (as defined in the Indenture) and
the Noteholder Collateral Documents, together with any extensions, renewals,
replacements or refundings thereof and all costs and expenses of enforcement and
collection, including reasonable attorney’s fees.

 

“Secured Parties”: the collective reference to the Agent, the Trustee and the
Noteholders, in each case to which any Secured Obligations are owed.

 

“Securities Accounts”: the collective reference to the securities accounts in
the name of the applicable Grantor and any additional, substitute or successor
account.

 

“Trademark License”: any written agreement providing for the grant by or to any
Grantor of any right to use any Trademark.

 

“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now owned or hereafter acquired, all registrations and recordings thereof, and
all applications in connection therewith, whether in the United States

 

6

--------------------------------------------------------------------------------


 

Patent and Trademark Office or in any similar office or agency of the United
States, any State thereof or any other country or any political subdivision
thereof, and all common-law rights related thereto, and (ii) the right to obtain
all renewals thereof.

 

“Vehicles”: all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and all
tires and other appurtenances to any of the foregoing.

 

Section 1.02.  Other Definitional Provisions.

 

(a)        The words “hereof,” “herein”, “hereto” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified.

 

(b)        The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(c)        Where the context requires, terms relating to the Collateral or any
part thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

 

ARTICLE 2
GRANT OF SECURITY INTEREST

 

Each Grantor hereby grants to the Agent, for the ratable benefit of the Secured
Parties, a security interest in, all of the following property now owned or at
any time hereafter acquired by such Grantor or in which such Grantor now has or
at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations:

 

(a)        all Accounts;

 

(b)        all Chattel Paper (including, Electronic Chattel Paper);

 

(c)        all Commercial Tort Claims (including those claims listed on Schedule
B hereto, in which the claim amount individually exceeds $2,000,000, as such
schedule is amended or supplemented from time to time);

 

(d)        all Contracts;

 

(e)        all Securities Accounts;

 

7

--------------------------------------------------------------------------------


 

(f)         all Deposit Accounts;

 

(g)        all Documents (other than title documents with respect to vehicles);

 

(h)        all Equipment;

 

(i)         all Fixtures;

 

(j)         all General Intangibles;

 

(k)        all Goods;

 

(l)         all Instruments;

 

(m)       all Intellectual Property;

 

(n)        all Inventory;

 

(o)        all Investment Property;

 

(p)        all letters of credit;

 

(q)        all Letter of Credit Rights;

 

(r)         all Payment Intangibles;

 

(s)        all Vehicles and title documents with respect to Vehicles;

 

(t)         all Receivables;

 

(u)        all Software;

 

(v)        all Supporting Obligations;

 

(w)       to the extent, if any, not included in clauses (a) through (v) above,
each and every other item of personal property whether now existing or hereafter
arising or acquired;

 

(x)        all books and records pertaining to any of the Collateral; and

 

(y)        to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;

 

provided, however, that notwithstanding any of the other provisions set forth in
this Article 2 (and notwithstanding any recording of the Agent’s Lien in the
U.S. Patent and Trademark Office or other registry office in any jurisdiction),
this

 

8

--------------------------------------------------------------------------------


 

Agreement shall not constitute a grant of a security interest in, and the
Collateral shall not include, (i) any property or assets constituting “Excluded
Property” (as defined in the Indenture) or (ii) any property to the extent that
such grant of a security interest is prohibited by any applicable Law of an
Official Body, requires a consent not obtained of any Official Body pursuant to
such Law or is prohibited by, or constitutes a breach or default under or
results in the termination of or gives rise to any right of acceleration,
modification or cancellation or requires any consent not obtained under, any
contract, license, agreement, instrument or other document evidencing or giving
rise to such property or, in the case of any Investment Property, or Pledged
Note, any applicable shareholder or similar agreement, except to the extent that
such Law or the term in such contract, license, agreement, instrument or other
document or shareholder or similar agreement providing for such prohibition,
breach, default or termination or requiring such consent is ineffective under
applicable Law including Sections 9-406, 9-407, 9-408 or 9-409 of the New York
UCC (or any successor provision or provisions); provided, further, that no
security interest shall be granted in United States “intent-to-use” trademark or
service mark applications unless and until acceptable evidence of use of the
trademark or service mark has been filed with and accepted by the U.S. Patent
and Trademark Office pursuant to Section 1(c) or Section 1(d) of the Lanham Act
(U.S.C. 1051, et. seq.), and to the extent that, and solely during the period in
which, the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark or service mark applications
under applicable federal Law. After such period and after such evidence of use
has been filed and accepted, each Grantor acknowledges that such interest in
such trademark or service mark applications will become part of the Collateral.
The Agent agrees that, at any Grantor’s reasonable request and expense, it will
provide such Grantor confirmation that the assets described in this paragraph
are in fact excluded from the Collateral during such limited period only upon
receipt of an Officers’ Certificate or an Opinion of Counsel to that effect. 
Notwithstanding the foregoing, in the event that Rule 3-16 of Regulation S-X
under the Securities Act requires (or is replaced with another rule or
regulation, or any other law, rule or regulation is adopted, which would
require) the filing with the SEC of separate financial statements of the Issuer,
any Guarantor or of K. Hovnanian JV Holdings, L.L.C., then the capital stock or
other securities of the Issuer, such Guarantor or of K. Hovnanian JV Holdings,
L.L.C., as applicable, shall automatically be deemed released and not to be and
not to have been part of the Collateral but only to the extent necessary to not
be subject to such requirement.  In such event, this Agreement may be amended or
modified, without the consent of any Noteholder, upon the Agent’s receipt of a
written authorization from the Issuer stating that such amendment is permitted
hereunder, which the Agent shall be entitled to conclusively rely upon, to the
extent necessary to evidence the release of the lien created hereby on the
shares of capital stock or other securities that are so deemed to no longer
constitute part of the Collateral.

 

9

--------------------------------------------------------------------------------


 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

To induce the Noteholders to purchase the Secured Notes, each Grantor hereby
represents and warrants to the Agent and each other Secured Party that:

 

Section 3.01.  Title: No Other Liens.  Except for the security interest granted
to the Agent for the ratable benefit of the Secured Parties pursuant to this
Agreement and assuming that concurrently with the issuance of the Notes, the
Indenture, dated as of October 20, 2009, among the Issuer, Hovnanian, the
guarantors party thereto and Wilmington Trust Company (as supplemented, the
“Existing Notes Indenture”) and each of the Security Documents (as defined in
the Existing Notes Indenture) related thereto have been satisfied and discharged
by the Issuer in accordance with the terms of the Existing Notes Indenture and
the Liens (as defined in the Existing Notes Indenture) on the Collateral (as
defined in the Existing Notes Indenture) granted under such Security Documents
have been released, such Grantor owns each item of the Collateral free and clear
of any and all Liens or claims of others except for the Permitted Liens.  None
of the Grantors has filed or consented to the filing of any financing statement
or other public notice with respect to all or any part of the Collateral in any
public office, except (a) with respect to Permitted Liens and (b) financing
statements filed in connection with the Indenture, dated as of May 27, 2008 (the
“Prior Notes Indenture”) among the Issuer, Hovnanian, the guarantors party
thereto and Wilmington Trust Company (the “Prior Financing Statements”).  No
Indebtedness owing by the Grantors is outstanding under the Prior Notes
Indenture, the notes issued thereunder or the Security Documents (as defined in
the Prior Notes Indenture) executed in connection therewith.

 

Section 3.02.  Perfected Second Priority Liens.  The security interests granted
pursuant to this Agreement (a) upon completion of the filings and other actions
specified on Schedule D (which, in the case of all filings and other documents
referred to on said Schedule, have been delivered, or will be delivered within
the time periods set forth in Schedule D, to the Agent in completed form) will
constitute valid perfected (to the extent such security interest can be
perfected by such filings or actions) security interests in all of the
Collateral in favor of the Agent, for the ratable benefit of the Secured
Parties, as collateral security for the Secured Obligations, enforceable in
accordance with the terms hereof against all creditors of such Grantor and any
Persons purporting to purchase any Collateral from such Grantor and (b) are
prior to all other Liens on the Collateral in existence on the date hereof
except for Permitted Liens, assuming that concurrently with the issuance of the
Notes, the Existing Notes Indenture and each of the Security Documents (as
defined in the Existing Notes Indenture) relating thereto have been satisfied
and discharged by the Issuer in accordance with the terms of the Existing Notes
Indenture and the Liens (as defined in the

 

10

--------------------------------------------------------------------------------


 

Existing Notes Indenture) on the Collateral (as defined in the Existing Notes
Indenture) granted under such Security Documents have been released.

 

Section 3.03.  Jurisdiction of Organization; Chief Executive Office.  On the
date hereof, such Grantor’s exact legal name, jurisdiction of organization,
identification number from the jurisdiction of organization (if any), and the
location of such Grantor’s chief executive office or sole place of business or
principal residence, as the case may be, are specified in the Perfection
Certificate.

 

Section 3.04.  Farm Products.  None of the Collateral constitutes, or is the
Proceeds of, Farm Products.

 

Section 3.05.  Investment Property.  Such Grantor is the record and beneficial
owner of, and has good title to, the Investment Property pledged by it
hereunder, free of any and all Liens or options in favor of, or claims of, any
other Person, except the Permitted Liens.

 

Section 3.06.  Receivables.  No amount payable in excess of $2,000,000 in the
aggregate to all Grantors under or in connection with any Receivables is
evidenced by any Instrument or Chattel Paper which has not been delivered to the
Perfection Agent.

 

ARTICLE 4
COVENANTS

 

Each Grantor covenants and agrees with the Agent and the other Secured Parties
that, from and after the date of this Agreement until the payment in full of all
outstanding Secured Obligations:

 

Section 4.01.  Maintenance of Perfected Security Interest; Further
Documentation.  (a) Such Grantor shall maintain the security interest created by
this Agreement as a perfected security interest to the extent required by this
Agreement having at least the priority described in Section 3.02 and shall
defend such security interest against the claims and demands of all Persons
whomsoever other than any holder of Permitted Liens.

 

(b)           At any time and from time to time, and at the sole expense of such
Grantor, such Grantor will promptly and duly execute and deliver, and have
recorded, such further instruments and documents and take such further actions
as shall be required by applicable law for the purpose of obtaining, perfecting
or preserving the security interests purported to be granted under this
Agreement and of the rights and remedies herein granted, including, without
limitation, (i) filing any financing or continuation statements under the
Uniform Commercial Code (or other similar laws) in effect in any jurisdiction
with respect to the security

 

11

--------------------------------------------------------------------------------


 

interests created hereby and (ii) subject to Section 4.18(d) of the Indenture,
in the case of the Deposit Accounts, Investment Property, Letter of Credit
Rights and the Securities Accounts and any other relevant Collateral, taking any
actions necessary to enable the Perfection Agent to obtain “control” (within the
meaning of the applicable Uniform Commercial Code) with respect thereto,
provided that the Grantor shall not be required to take any of the actions set
forth in this clause (ii) with respect to Excluded Accounts.

 

(c)           If any Grantor shall at any time acquire a Commercial Tort Claim,
in which the claim amount individually exceeds $2,000,000, such Grantor shall
promptly notify the Agent in a writing signed by such Grantor of the details
thereof and grant to the Agent for the benefit of the Secured Parties in such
writing a security interest therein and in the Proceeds thereof, with such
writing to be in form and substance required by applicable law and such writing
shall constitute a supplement to Schedule B hereto.

 

Section 4.02.  Changes In Name, Etc.  Such Grantor will, within thirty (30)
calendar days after any change its jurisdiction of organization or change its
name, provide written notice thereof to the Agent.

 

Section 4.03.  Delivery of Instruments, Certificated Securities and Chattel
Paper.  If any amount in excess of $2,000,000 in the aggregate payable under or
in connection with any of the Collateral shall be or become evidenced by any
Instrument, certificated security or Chattel Paper, such Instrument,
certificated security or Chattel Paper shall be promptly delivered to the
Perfection Agent, duly indorsed, to be held as Collateral pursuant to this
Agreement in a manner reasonably satisfactory to the Perfection Agent.

 

Section 4.04.  Intellectual Property.  (a) Whenever such Grantor, either by
itself or through any agent, employee, licensee or designee, shall file an
application for the registration of any Intellectual Property with the United
States Patent and Trademark Office, the United States Copyright Office or any
similar office or any political subdivision thereof, such Grantor shall report
such filing to the Agent on or before the date upon which the Issuer is required
to file reports with the Trustee pursuant to Section 4.15 of the Indenture for
the fiscal quarter in which such filing occurs.  Such Grantor shall execute and
deliver, and have recorded, any and all agreements, instruments, documents, and
papers as may be necessary to create and perfect the Agent’s and the other
Secured Parties’ security interest in any registered or applied for Copyright,
Patent or Trademark and the goodwill and General Intangibles of such Grantor
relating thereto or represented thereby.  Nothing in this Agreement prevents any
Grantor from discontinuing the use or maintenance of its Intellectual Property
if such Grantor determines in its reasonable business judgment that such
discontinuance is desirable in the conduct of its business.

 

12

--------------------------------------------------------------------------------


 

(b)        Such Grantor’s obligations under Section 4.04(a) above shall include
executing and delivering, and having recorded, with respect to such Collateral,
an agreement substantially in the form of the Intellectual Property Security
Agreement attached hereto as Exhibit A.

 

Section 4.05.  Prior Financing Statements.  The Issuer and Hovnanian shall use
commercially reasonable efforts to terminate or cause the termination of, the
Prior Financing Statements within 30 days of the date hereof (it being
understood that the foregoing shall not require the Issuer or Hovnanian to
conduct any lien searches in order to accomplish such termination).

 

ARTICLE 5
INVESTING AMOUNTS IN THE SECURITIES ACCOUNTS

 

Section 5.01.  Investments.  If requested by the Issuer in writing, the
Perfection Agent will, from time to time, invest amounts on deposit in the
Deposit Accounts or Securities Accounts in which the Agent for the benefit of
the Secured Parties holds a second priority, perfected security interest, in
Cash Equivalents pursuant to the written instructions of the Issuer.  All
investments may, at the option of the Perfection Agent, be made in the name of
the Perfection Agent or a nominee of the Perfection Agent and in a manner that
preserves the Issuer’s ownership of, and the Agent’s perfected second priority
Lien on, such investments.  Subject to the Intercreditor Agreement, all income
received from such investments shall accrue for the benefit of the Issuer and
shall be credited (promptly upon receipt by the Perfection Agent) to a Deposit
Account or Securities Account, in which the Agent for the benefit of the Secured
Parties holds a second priority, perfected security interest.  The Issuer will
only direct the Agent to make investments in which the Agent can obtain a second
priority, perfected security interest, and the Issuer hereby agrees to execute
promptly any documents which may be required to implement or effectuate the
provisions of this Section.

 

Section 5.02.  Liability.  The Agent shall have no responsibility to the Issuer
for any loss or liability arising in respect of the investments in the Deposit
Accounts or Securities Accounts in which the Agent for the benefit of the
Secured Parties holds a second priority, perfected security interest (including,
without limitation, as a result of the liquidation of any thereof before
maturity), except to the extent that such loss or liability is found to be based
on the Agent’s gross negligence or willful misconduct as determined by a final
and nonappealable decision of a court of competent jurisdiction.

 

13

--------------------------------------------------------------------------------


 

ARTICLE 6
REMEDIAL PROVISIONS

 

Section 6.01.  Certain Matters Relating to Receivables.

 

(a)        At any time during the continuance of an Event of Default, the Agent
shall have the right to make test verifications of the Receivables in any manner
and through any medium that it reasonably considers advisable, and each Grantor
shall furnish all such assistance and information as the Agent may require in
connection with such test verifications. The Agent shall endeavor to provide the
Issuer with notice at or about the time of such verifications, provided that the
failure to provide such notice shall not in any way compromise or adversely
affect the exercise of such remedy or the Agent’s rights hereunder.

 

(b)        The Agent hereby authorizes each Grantor to collect such Grantor’s
Receivables and, subject to the Intercreditor Agreement, the Agent may curtail
or terminate said authority at any time after the occurrence and during the
continuance of an Event of Default. The Agent shall endeavor to provide the
Issuer with notice at or about the time of the exercise of its rights pursuant
to the preceding sentence, provided that the failure to provide such notice
shall not in any way compromise or adversely affect the exercise of any rights
or remedies hereunder. Subject to the Intercreditor Agreement, if requested in
writing by the Agent at any time after the occurrence and during the continuance
of an Event of Default, any payments of Receivables, when collected by any
Grantor, (i) shall be forthwith (and, in any event, within two Business Days)
deposited by such Grantor in the exact form received, duly indorsed by such
Grantor to the Perfection Agent if required, in a Collateral Account maintained
under the sole dominion and control of the Perfection Agent, subject to
withdrawal by the Perfection Agent to be applied (x) prior to the Discharge of
Senior Claims, in accordance with the First Lien Security Agreement and the
Intercreditor Agreement and (y) thereafter pursuant to Section 6.04 below, and
(ii) until so turned over, shall be held by such Grantor in trust for the
Perfection Agent and the Secured Parties, segregated from other funds of such
Grantor.

 

(c)        Subject to the Intercreditor Agreement, at the Agent’s written
request at any time after the occurrence and during the continuance of an Event
of Default, each Grantor shall deliver to the Perfection Agent all original and
other documents evidencing, and relating to, the agreements and transactions
which gave rise to the Receivables, including without limitation, all original
orders, invoices and shipping receipts.

 

Section 6.02.  Communications with Obligors: Grantors Remain Liable.

 

(a)        Subject to the Intercreditor Agreement, the Agent in its own name or
in the name of others may after the occurrence and during the continuance of an

 

14

--------------------------------------------------------------------------------


 

Event of Default communicate with obligors under the Receivables and parties to
the Contracts to verify with them to the Agent’s satisfaction the existence,
amount and terms of any Receivables or Contracts. The Agent shall endeavor to
provide the Issuer with notice at or about the time of the exercise of its
rights pursuant to the preceding sentence, provided that the failure to provide
such notice shall not in any way compromise or adversely affect the exercise of
any rights or remedies hereunder.

 

(b)        Subject to the Intercreditor Agreement, upon the written request of
the Agent at any time after the occurrence and during the continuance of an
Event of Default, each Grantor shall notify obligors on the Receivables and
parties to the Contracts that the Receivables and the Contracts, as the case may
be, have been assigned to the Agent for the ratable benefit of the Secured
Parties and that payments in respect thereof shall be made directly to the
Agent.

 

(c)        Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Receivables and Contracts to observe and perform
all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. Neither the Agent nor any Secured Party shall have any obligation or
liability under any Receivable (or any agreement giving rise thereto) or
Contract by reason of or arising out of this Agreement or the receipt by the
Agent or any Secured Party of any payment relating thereto, nor shall the Agent
or any Secured Party be obligated in any manner to perform any of the
obligations of any Grantor under or pursuant to any Receivable (or any agreement
giving rise thereto) or Contract, to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.

 

Section 6.03.  Proceeds to Be Turned Over to Agent.  In addition to the rights
of the Agent and the Secured Parties specified in Section 6.01 with respect to
payments of Receivables, and subject to the Intercreditor Agreement, if an Event
of Default shall occur and be continuing, upon written request from the Agent,
all Proceeds received by any Grantor consisting of cash, checks and other
near-cash items shall be held by such Grantor in trust for the Perfection Agent
and the Secured Parties, segregated from other funds of such Grantor, and shall,
forthwith upon receipt by such Grantor, be turned over to the Perfection Agent
in the exact form received by such Grantor (duly indorsed by such Grantor to the
Perfection Agent, if requested). All Proceeds received by the Perfection Agent
hereunder shall be held by the Perfection Agent in a Collateral Account
maintained under its sole dominion and control. All such Proceeds while held by
the Perfection Agent in a Collateral Account (or by such Grantor in trust for
the Agent and the Secured Parties) shall continue to be held as collateral
security for

 

15

--------------------------------------------------------------------------------


 

all the Secured Obligations and shall not constitute payment thereof until
applied as provided in Section 6.04.

 

Section 6.04.  Application of Proceeds.  If an Event of Default shall have
occurred and be continuing, at any time at the Agent’s election, subject to the
Intercreditor Agreement, any Collateral Agency Agreement and any other
intercreditor agreement entered into in connection with Indebtedness permitted
under the Indenture, the Agent may apply all or any part of the Collateral,
whether or not held in the Deposit Accounts, the Securities Accounts or any
other Collateral Account, in payment of the Secured Obligations in the order set
forth in the Indenture.

 

Section 6.05.  Code and Other Remedies.  Subject to the Intercreditor Agreement,
if an Event of Default shall occur and be continuing, the Agent, on behalf of
the Secured Parties, may exercise, in addition to all other rights and remedies
granted to them in this Agreement and in any other instrument or agreement
securing, evidencing or relating to the Secured Obligations, all rights and
remedies of a secured party under the New York UCC or any other applicable law.
Without limiting the generality of the foregoing, the Agent, without prior
demand of performance or other demand, presentment, protest, advertisement or
notice of any kind (except any prior notice required by law referred to below)
to or upon any Grantor or any other Person (all and each of which demands,
defenses, advertisements and notices are hereby waived), may in such
circumstances, subject to the Intercreditor Agreement, forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof,
and/or may forthwith sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Agent or any Secured
Party or elsewhere upon such terms and conditions as it may deem advisable and
at such prices as it may deem best, for cash or on credit or for future delivery
without assumption of any credit risk. The Agent shall endeavor to provide the
Issuer with notice at or about the time of the exercise of remedies in the
proceeding sentence, provided that the failure to provide such notice shall not
in any way compromise or adversely affect the exercise of such remedies or the
Agent’s rights hereunder. The Agent or any Secured Party shall have the right
upon any such public sale or sales, and, to the extent permitted by law, upon
any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in any Grantor,
which right or equity is hereby waived and released. Each Grantor further
agrees, at the Agent’s request, to assemble the Collateral and make it available
to the Agent at places which the Agent shall reasonably select, whether at such
Grantor’s premises or elsewhere. Subject to the Intercreditor Agreement, the
Agent shall apply the net proceeds of any action taken by it pursuant to this
Section 6.05, after deducting all reasonable costs and expenses of every kind
incurred in connection therewith or incidental to the care or

 

16

--------------------------------------------------------------------------------


 

safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Agent and the Secured Parties hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Secured Obligations, in such order as is provided in
Section 5.05 of the Indenture, and only after such application and after the
payment by the Agent of any other amount required by any provision of law,
including, without limitation, Section 9-615(a)(3) of the New York UCC, need the
Agent account for the surplus, if any, to any Grantor. To the extent permitted
by applicable law, each Grantor waives all claims, damages and demands it may
acquire against the Agent or any Secured Party arising out of the exercise by
them of any rights hereunder. If any prior notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition.

 

The Agent shall incur no liability as a result of the sale of the Collateral, or
any part thereof, at any private sale pursuant to this Article 6 conducted in
accordance with the requirements of applicable laws and provided such sale shall
not have resulted from the gross negligence, willful misconduct or fraud of the
Agent.  Each Grantor hereby waives any claims against the Agent and the other
Secured Parties arising by reason of the fact that the price at which the
Collateral may have been sold at such a private sale was less than the price
that might have been obtained at a public sale or was less than the aggregate
amount of the Secured Obligations, even if the Agent accepts the first offer
received and does not offer the Collateral to more than one offeree, provided
that such private sale is conducted in accordance with applicable laws and this
Agreement.  Each Grantor hereby agrees that in respect of any sale of any of the
Collateral pursuant to the terms hereof, the Agent is hereby authorized to
comply with any limitation or restriction in connection with such sale as it may
be advised by counsel is necessary in order to avoid any violation of applicable
laws, or in order to obtain any required approval of the sale or of the
purchaser by any governmental authority or official, nor shall the Agent be
liable or accountable to any Grantor for any discount allowed by reason of the
fact that such Collateral is sold in compliance with any such limitation or
restriction.

 

Section 6.06.  Subordination.  Each Grantor hereby agrees that, upon the
occurrence and during the continuance of an Event of Default, unless otherwise
agreed by the Agent, all Indebtedness owing to it by the Issuer or any
Subsidiary of the Issuer shall be fully subordinated to the indefeasible payment
in full in cash of the Secured Obligations.

 

Section 6.07.  Deficiency.  Each Grantor shall remain liable for any deficiency
if the proceeds of any sale or other disposition of the Collateral are
insufficient to pay the Secured Obligations and the fees and disbursements of
any attorneys employed by the Agent or any Secured Party to collect such
deficiency.

 

17

--------------------------------------------------------------------------------


 

ARTICLE 7
THE AGENT

 

Section 7.01.  Agent’s Appointment as Attorney-in-fact, Etc.  (a) Subject to the
Intercreditor Agreement, each Grantor hereby irrevocably constitutes and
appoints the Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the Agent the power and right, on behalf of
such Grantor, without prior notice to or assent by such Grantor, to do any or
all of the following:

 

(i)            following the occurrence of an Event of Default, in the name of
such Grantor or its own name, or otherwise, take possession of and indorse and
collect any checks, drafts, notes, acceptances or other instruments for the
payment of moneys due under any Receivable or Contract or with respect to any
other Collateral and file any claim or take any other action or proceeding in
any court of law or equity or otherwise deemed appropriate by the Agent for the
purpose of collecting any and all such moneys due under any Receivable or
Contract or with respect to any other Collateral whenever payable;

 

(ii)           in the case of any Intellectual Property, execute and deliver,
and have recorded, any and all agreements, instruments, documents and papers as
the Agent may request to evidence the Agent’s and the Secured Parties’ security
interest in such Intellectual Property and the goodwill and General Intangibles
of such Grantors relating thereto or represented thereby;

 

(iii)          pay or discharge taxes and Liens levied or placed on or
threatened against the Collateral, effect any repairs or any insurance called
for by the terms of this Agreement and pay all or any part of the premiums
therefor and the costs thereof;

 

(iv)          execute, in connection with any sale provided for in Section 6.05,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and

 

(v)           (A) direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Agent or as the Agent shall direct; (B) ask or demand for,
collect, and receive payment of and receipt for, any and all

 

18

--------------------------------------------------------------------------------


 

moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (C) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (E) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (F) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Agent may deem appropriate; (G) assign any
Copyright, Patent or Trademark (along with the goodwill of the business to which
any such Copyright, Patent or Trademark pertains), through the world for such
term or terms, on such conditions, in such manner, as the Agent shall in its
sole discretion determine; and (H) generally, sell, transfer, pledge and make
any agreement with respect to or otherwise deal with any of the Collateral as
fully and completely as though the Agent were the absolute owner thereof for all
purposes, and do, at the Agent’s option and such Grantor’s expense, at any time,
or from time to time, all acts and things which the Agent deems necessary to
protect, preserve or realize upon the Collateral and the Agent’s and the Secured
Parties’ security interests therein and to effect the intent of this Agreement,
all as fully and effectively as such Grantor might do.

 

The Agent shall endeavor to provide the Issuer with notice at or about the time
of the exercise of its rights in the preceding clause (a), provided that the
failure to provide such notice shall not in any way compromise or adversely
affect the exercise of any rights or remedies hereunder.

 

(b)        Subject to the Intercreditor Agreement, if any Grantor fails to
perform or comply with any of its agreements contained herein, the Agent, at its
option, but without any obligation so to do, may perform or comply, or otherwise
cause performance or compliance, with such agreement.

 

(c)        The expenses of the Agent incurred in connection with actions
undertaken as provided in this Section 7.01, together with, if past due,
interest thereon at a rate per annum equal to the interest rate on the Secured
Notes, from the date when due to the Agent to the date reimbursed by the
relevant Grantor, shall be payable by such Grantor to the Agent upon not less
than five (5) Business Days notice.

 

(d)        Each Grantor hereby ratifies all that said attorneys shall lawfully
do or cause to be done by virtue hereof. All powers, authorizations and agencies

 

19

--------------------------------------------------------------------------------


 

contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

 

Section 7.02.  Duty of Agent.  The Agent’s sole duty with respect to the
custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the New York UCC or otherwise, shall be to
deal with it in the same manner as the Agent deals with similar property for its
own account. Neither the Agent, any Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Agent and the Secured Parties hereunder are solely to protect
the Agent’s and the Secured Parties’ interests in the Collateral and shall not
impose any duty upon the Agent or any Secured Party to exercise any such powers.
The Agent and the Secured Parties shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.

 

Section 7.03.  Execution of Financing Statements.  Pursuant to any applicable
law, each Grantor authorizes the Agent to file or record financing statements
and other filing or recording documents or instruments with respect to the
Collateral without the signature of such Grantor in such form and in such
offices as required by applicable law to perfect the security interests of the
Agent under this Agreement. Each Grantor authorizes the Agent to use the
collateral description “all personal property” or “all assets” in any such
financing statements.

 

Section 7.04.  Authority of Agent.  Each Grantor acknowledges that the rights
and responsibilities of the Agent under this Agreement with respect to any
action taken by the Agent or the exercise or non-exercise by the Agent of any
option, voting right, request, judgment or other right or remedy provided for
herein or resulting or arising out of this Agreement shall, as between the Agent
and the Secured Parties, be governed by the Indenture and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Agent and the Grantors, the Agent shall be conclusively presumed
to be acting as agent for the Secured Parties with full and valid authority so
to act or refrain from acting, and no Grantor shall be under any obligation, or
entitlement, to make any inquiry respecting such authority.

 

20

--------------------------------------------------------------------------------


 

ARTICLE 8
MISCELLANEOUS

 

Section 8.01.  Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with the Indenture.  For the avoidance of doubt, the Issuer and the
Collateral Agent may, without the consent of the Noteholders, enter into
amendments or other modifications of this Agreement or any other Noteholder
Collateral Document (including by entering into any Collateral Agency Agreement
or any other new or supplemental agreements) to the extent contemplated by
Section 9.01 of the Indenture and Section 8.2(b) of the Intercreditor Agreement.

 

Section 8.02.  Notices.  All notices, requests and demands to or upon the Agent
or any Grantor hereunder shall be effected in the manner provided for in
Section 13.03 of the Indenture.

 

Section 8.03.  No Waiver by Course of Conduct; Cumulative Remedies.  Neither the
Agent nor any Secured Party shall by any act (except by a written instrument
pursuant to Section 8.01), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default. No failure to exercise, nor any delay in exercising, on the
part of the Agent or any Secured Party, any right, power or privilege hereunder
shall operate as a waiver thereof. No single or partial exercise of any right,
power or privilege hereunder shall preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. A waiver by the
Agent or any Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which the Agent or such
Secured Party would otherwise have on any future occasion. The rights and
remedies herein provided are cumulative, may be exercised singly or concurrently
and are not exclusive of any other rights or remedies provided by law.

 

Section 8.04.  Enforcement Expenses; Indemnification.  (a) Each Grantor agrees
to pay, indemnify against or reimburse each Secured Party and the Agent for all
its costs and expenses incurred in enforcing or preserving any rights under this
Agreement and the other Noteholder Documents to which such Grantor is a party,
including, without limitation, the reasonable fees and disbursements of counsel
(including the allocated fees and expenses of in-house counsel) to the Agent and
the Secured Parties.

 

(b)        Each Grantor agrees to pay, and to save the Agent and the Secured
Parties harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable with respect to any of the Collateral
or in connection with any of the transactions contemplated by this Agreement.

 

21

--------------------------------------------------------------------------------


 

(c)        Each Grantor agrees to pay, and to save the Agent and the Secured
Parties harmless from, any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement to the extent the Issuer would
be required to do so pursuant to Section 7.07 of the Indenture except those
resulting from the Agent’s or any Secured Party’s willful misconduct or gross
negligence.

 

(d)        The agreements in this Section 8.04 shall survive repayment of the
Secured Obligations, termination of the Noteholder Documents and resignation or
removal of the Agent.

 

Section 8.05.  Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Agent and the Secured Parties and their successors and assigns; provided that
except as permitted by the Indenture, no Grantor may assign, transfer or
delegate any of its rights or obligations under this Agreement without the prior
written consent of the Agent.

 

Section 8.06.  Set-off.  Subject to the Intercreditor Agreement, each Grantor
hereby irrevocably authorizes the Agent and each other Secured Party at any time
and from time to time while an Event of Default has occurred and is continuing,
without notice to such Grantor or any other Grantor, any such notice being
expressly waived by each Grantor, to set-off and appropriate and apply any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Agent or such other Secured Party to
or for the credit or the account of such Grantor, or any part thereof in such
amounts as the Agent or such other Secured Party may elect, against and on
account of the obligations and liabilities of such Grantor to the Agent or such
other Secured Party hereunder and claims of every nature and description of the
Agent or such other Secured Party against such Grantor, in any currency, whether
arising hereunder, under the Indenture or any other Noteholder Document, as the
Agent or such other Secured Party may elect, whether or not the Agent or any
other Secured Party has made any demand for payment and although such
obligations, liabilities and claims may be contingent or unmatured. The Agent
and each other Secured Party shall endeavor to notify the Issuer promptly of any
such set-off and the application made by the Agent or such other Secured Party
of the proceeds thereof, provided that the failure to give such notice shall not
affect the validity of such set-off and application. The rights of the Agent and
each other Secured Party under this Section 8.06 are in addition to other rights
and remedies (including, without limitation, other rights of set-off) which the
Agent or such other Secured Party may have.

 

22

--------------------------------------------------------------------------------


 

Section 8.07.  Counterparts.  This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts (including
by telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

Section 8.08.  Severability.  Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 8.09.  Section Headings.  The Section headings used in this Agreement
are for convenience of reference only and are not to affect the construction
hereof or be taken into consideration in the interpretation hereof.

 

Section 8.10.  Integration.  This Agreement and the other Noteholder Documents
represent the agreement of the Grantors, the Agent and the Secured Parties with
respect to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Agent or any Secured Parties
relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Noteholder Documents.

 

Section 8.11.  Governing Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

Section 8.12.  Submission to Jurisdiction; Waivers.  Each Grantor hereby
irrevocably and unconditionally:

 

(a)        submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Noteholder Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New
York, and appellate courts from any thereof;

 

(b)        consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)        agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any

 

23

--------------------------------------------------------------------------------


 

substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.02 or at such other address of which the Agent
shall have been notified pursuant thereto;

 

(d)        agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and

 

(e)        waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

Section 8.13.  Acknowledgements.  Each Grantor hereby acknowledges that:

 

(a)        it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Noteholder Documents to which it is a
party;

 

(b)        neither the Agent nor any Secured Party has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Noteholder Documents, and the relationship
between the Grantors, on the one hand, and the Agent and Secured Parties, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

 

(c)        no joint venture is created hereby or by the other Noteholder
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Secured Parties or among the Grantors and the Secured Parties; and

 

(d)        the Agent may at any time and from time to time appoint a collateral
agent to maintain any of the Collateral, maintain books and records regarding
any Collateral, release Collateral, and assist in any aspect arising in
connection with the Collateral as the Agent may desire; and the Agent may
appoint itself, any affiliate or a third party as the Collateral Agent, and all
reasonable costs of the Collateral Agent shall be borne by the Grantors;

 

Section 8.14.  Additional Grantors.  Each Restricted Subsidiary (as defined in
the Indenture) of Hovnanian shall become a Grantor for all purposes of this
Agreement upon execution and delivery by such Subsidiary of a Joinder Agreement,
substantially in the form of Exhibit B hereto.

 

Section 8.15.  Releases.  (a) Upon the indefeasible payment in full of all
outstanding Secured Obligations, the Collateral shall be automatically released
from the Liens created hereby, and this Agreement and all obligations (other
than

 

24

--------------------------------------------------------------------------------


 

those expressly stated to survive such termination) of the Agent and each
Grantor hereunder shall automatically terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors.

 

(b)           All or a portion of the Collateral shall be released from the
Liens created hereby, and a Grantor may be released from its obligations
hereunder, in each case pursuant to and as provided in Section 11.04 of the
Indenture. At the request and sole expense of such Grantor, upon the Agent’s
receipt of the documents required by Section 11.04 of the Indenture, the Agent
shall deliver to such Grantor any Collateral held by the Agent hereunder, and
execute and deliver to such Grantor such documents as the Grantor shall
reasonably request to evidence such termination or release.

 

Section 8.16.  Waiver of Jury Trial.  EACH GRANTOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER NOTEHOLDER DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.

 

Section 8.17.  Intercreditor Agreement.  Notwithstanding anything herein to the
contrary, the lien and security interest granted to the Agent pursuant to this
Agreement and the exercise of any right or remedy by the Agent hereunder are
subject to the provisions of the Intercreditor Agreement. In the event of any
conflict between the terms of the Intercreditor Agreement and this Agreement,
the terms of the Intercreditor Agreement shall govern.

 

Section 8.18.  Control Agreements.  In connection with each agreement made at
any time pursuant to Sections 9-104 or 8-106 of the Uniform Commercial Code
among the Agent, any one or more Grantors, and any depository financial
institution or issuer of uncertificated mutual fund shares or other
uncertificated securities and any other Person party thereto, the Agent shall
not deliver to any such depository or issuer, instructions directing the
disposition of the deposit or uncertificated fund shares or other securities
unless an Event of Default has occurred and is continuing at such time.

 

Section 8.19.  Agent Privileges, Powers and Immunities.  In the performance of
its obligations, powers and rights hereunder, the Agent shall be entitled to the
rights, benefits, privileges, powers and immunities afforded to it as Collateral
Agent under the Indenture.  The Agent shall be entitled to refuse to take or
refrain from taking any discretionary action or exercise any discretionary
powers set forth in this Agreement unless specifically authorized under the
Indenture or it has received with respect thereto written direction of the
Issuer, the Noteholders or the Trustee in accordance with the Indenture (it
being understood and agreed that the actions and directions set forth in
Section 9.01 of the

 

25

--------------------------------------------------------------------------------


 

Indenture are not discretionary).  Notwithstanding anything to the contrary
contained herein and notwithstanding anything contained in Section 9-207 of the
New York UCC, the Agent shall have no responsibility for the creation,
perfection, priority, sufficiency or protection of any liens securing Secured
Obligations (including, but not limited to, no obligation to prepare, record,
file, re-record or re-file any financing statement, continuation statement or
other instrument in any public office).  The permissive rights and
authorizations of the Agent hereunder shall not be construed as duties.  The
Agent shall be entitled to exercise its powers and duties hereunder through
designees, specialists, experts or other appointees selected by it in good
faith.

 

 

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Security Agreement
to be duly executed and delivered as of the date first above written.

 

 

Secured Party:

 

 

 

 

WILMINGTON TRUST, NATIONAL
ASSOCIATION, as Collateral Agent

 

 

 

 

 

By:

/s/ Joseph B. Feil

 

 

Name:

Joseph B. Feil

 

 

Title:

Vice President

 

 

 

 

 

 

 

K. HOVNANIAN ENTERPRISES, INC.,
as Issuer

 

 

 

 

 

By:

/s/ J. Larry Sorsby

 

 

Name:

J. Larry Sorsby

 

 

Title:

Executive Vice President and
Chief Financial Officer

 

 

 

 

 

 

 

HOVNANIAN ENTERPRISES, INC.

 

 

 

 

 

By:

/s/ J. Larry Sorsby

 

 

Name:

J. Larry Sorsby

 

 

Title:

Executive Vice President and
Chief Financial Officer

 

 

 

 

 

 

 

On behalf of each of the entities listed on
Schedule A hereto

 

 

 

 

 

By:

/s/ J. Larry Sorsby

 

 

Name:

J. Larry Sorsby

 

 

Title:

Executive Vice President and
Chief Financial Officer

 

27

--------------------------------------------------------------------------------


 

SCHEDULE A — LIST OF ENTITIES

 

ARBOR TRAILS, LLC

 

AUDDIE ENTERPRISES, L.L.C.

 

BUILDER SERVICES NJ, L.L.C.

 

BUILDER SERVICES PA, L.L.C.

 

DULLES COPPERMINE, L.L.C.

 

EASTERN NATIONAL TITLE AGENCY, LLC

 

EASTERN TITLE AGENCY, INC.

 

F&W MECHANICAL SERVICES, L.L.C.

 

FOUNDERS TITLE AGENCY OF MARYLAND, L.L.C.

 

FOUNDERS TITLE AGENCY, INC.

 

GLENRISE GROVE, L.L.C.

 

GOVERNOR’S ABSTRACT CO., INC.

 

HOMEBUYERS FINANCIAL SERVICES, L.L.C.

 

HOVNANIAN DEVELOPMENTS OF FLORIDA, INC.

 

HOVNANIAN LAND INVESTMENT GROUP OF FLORIDA, L.L.C.

 

HOVNANIAN LAND INVESTMENT GROUP OF MARYLAND, L.L.C.

 

HOVNANIAN LAND INVESTMENT GROUP, L.L.C.

 

K. HOV IP, II, INC.

 

K. HOV IP, INC.

 

K. HOVNANIAN ACQUISITIONS, INC.

 

K. HOVNANIAN AT 4S, LLC

 

K. HOVNANIAN AT ACQUA VISTA, LLC

 

K. HOVNANIAN AT ALISO, LLC

 

K. HOVNANIAN AT ALLENTOWN, L.L.C.

 

K. HOVNANIAN AT ANDALUSIA, LLC

 

K. HOVNANIAN AT ARBOR HEIGHTS, LLC

 

K. HOVNANIAN AT AVENUE ONE, L.L.C.

 

28

--------------------------------------------------------------------------------


 

K. HOVNANIAN AT BAKERSFIELD 463, L.L.C.

 

K. HOVNANIAN AT BARNEGAT I, L.L.C.

 

K. HOVNANIAN AT BARNEGAT II, L.L.C.

 

K. HOVNANIAN AT BELLA LAGO, LLC

 

K. HOVNANIAN AT BENSALEM, LLC

 

K. HOVNANIAN AT BERKELEY, L.L.C.

 

K. HOVNANIAN AT BLUE HERON PINES, L.L.C.

 

K. HOVNANIAN AT BRANCHBURG, L.L.C.

 

K. HOVNANIAN AT BRIDGEPORT, INC.

 

K. HOVNANIAN AT BRIDGEWATER I, L.L.C.

 

K. HOVNANIAN AT BROAD AND WALNUT, L.L.C.

 

K. HOVNANIAN AT CAMERON CHASE, INC.

 

K. HOVNANIAN AT CAMP HILL, L.L.C.

 

K. HOVNANIAN AT CAPISTRANO, L.L.C.

 

K. HOVNANIAN AT CARLSBAD, LLC

 

K. HOVNANIAN AT CEDAR GROVE III, L.L.C.

 

K. HOVNANIAN AT CEDAR GROVE V, L.L.C.

 

K. HOVNANIAN AT CHARTER WAY, LLC

 

K. HOVNANIAN AT CHESTER I, L.L.C.

 

K. HOVNANIAN AT CHESTERFIELD, L.L.C.

 

K. HOVNANIAN AT CIELO, L.L.C.

 

K. HOVNANIAN AT CLIFTON, L.L.C.

 

K. HOVNANIAN AT COASTLINE, L.L.C.

 

K. HOVNANIAN AT CORTEZ HILL, LLC

 

K. HOVNANIAN AT CRANBURY, L.L.C.

 

K. HOVNANIAN AT DENVILLE, L.L.C.

 

K. HOVNANIAN AT DEPTFORD TOWNSHIP, L.L.C.

 

K. HOVNANIAN AT DOMINGUEZ HILLS, INC.

 

29

--------------------------------------------------------------------------------


 

K. HOVNANIAN AT EAST BRANDYWINE, L.L.C.

 

K. HOVNANIAN AT EASTLAKE, LLC

 

K. HOVNANIAN AT EDGEWATER II, L.L.C.

 

K. HOVNANIAN AT EDGEWATER, L.L.C.

 

K. HOVNANIAN AT EGG HARBOR TOWNSHIP II, L.L.C.

 

K. HOVNANIAN AT EGG HARBOR TOWNSHIP, L.L.C.

 

K. HOVNANIAN AT EL DORADO RANCH II, L.L.C.

 

K. HOVNANIAN AT EL DORADO RANCH, L.L.C.

 

K. HOVNANIAN AT ENCINITAS RANCH, LLC

 

K. HOVNANIAN AT EVERGREEN, L.L.C.

 

K. HOVNANIAN AT FIDDYMENT RANCH, LLC

 

K. HOVNANIAN AT FIFTH AVENUE, L.L.C.

 

K. HOVNANIAN AT FLORENCE I, L.L.C.

 

K. HOVNANIAN AT FLORENCE II, L.L.C.

 

K. HOVNANIAN AT FOREST MEADOWS, L.L.C.

 

K. HOVNANIAN AT FRANKLIN II, L.L.C.

 

K. HOVNANIAN AT FRANKLIN III, LLC

 

K. HOVNANIAN AT FRANKLIN, L.L.C.

 

K. HOVNANIAN AT FREEHOLD TOWNSHIP, L.L.C.

 

K. HOVNANIAN AT FRESNO, LLC

 

K. HOVNANIAN AT GASLAMP SQUARE, L.L.C.

 

K. HOVNANIAN AT GILROY, LLC

 

K. HOVNANIAN AT GREAT NOTCH, L.L.C.

 

K. HOVNANIAN AT GUTTENBERG, L.L.C.

 

K. HOVNANIAN AT HACKETTSTOWN II, L.L.C.

 

K. HOVNANIAN AT HAMBURG, L.L.C.

 

K. HOVNANIAN AT HAWTHORNE, L.L.C.

 

K. HOVNANIAN AT HERSHEY’S MILL, INC.

 

30

--------------------------------------------------------------------------------


 

K. HOVNANIAN AT HIGHLAND SHORES, L.L.C.

 

K. HOVNANIAN AT HOWELL, LLC

 

K. HOVNANIAN AT HUDSON POINTE, L.L.C.

 

K. HOVNANIAN AT JACKSON I, L.L.C.

 

K. HOVNANIAN AT JACKSON, L.L.C.

 

K. HOVNANIAN AT JAEGER RANCH, LLC

 

K. HOVNANIAN AT JERSEY CITY IV, L.L.C.

 

K. HOVNANIAN AT JERSEY CITY V URBAN RENEWAL COMPANY, L.L.C.

 

K. HOVNANIAN AT KEYPORT, L.L.C.

 

K. HOVNANIAN AT LA COSTA GREENS, L.L.C.

 

K. HOVNANIAN AT LA COSTA, LLC

 

K. HOVNANIAN AT LA HABRA KNOLLS, LLC

 

K. HOVNANIAN AT LA LAGUNA, L.L.C.

 

K. HOVNANIAN AT LAKE RANCHO VIEJO, LLC

 

K. HOVNANIAN AT LAKE TERRAPIN, L.L.C.

 

K. HOVNANIAN AT LAWRENCE V, L.L.C.

 

K. HOVNANIAN AT LEE SQUARE, L.L.C.

 

K. HOVNANIAN AT LITTLE EGG HARBOR TOWNSHIP II, L.L.C.

 

K. HOVNANIAN AT LITTLE EGG HARBOR, L.L.C

 

K. HOVNANIAN AT LONG HILL, L.L.C.

 

K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP I, L.L.C.

 

K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP II, L.L.C.

 

K. HOVNANIAN AT LOWER MAKEFIELD TOWNSHIP I, L.L.C.

 

K. HOVNANIAN AT LOWER MORELAND I, L.L.C.

 

K. HOVNANIAN AT LOWER MORELAND II, L.L.C.

 

K. HOVNANIAN AT MAHWAH VI, INC.

 

K. HOVNANIAN AT MALAN PARK, L.L.C.

 

K. HOVNANIAN AT MANALAPAN III, L.L.C.

 

31

--------------------------------------------------------------------------------


 

K. HOVNANIAN AT MANSFIELD I, L.L.C.

 

K. HOVNANIAN AT MANSFIELD II, L.L.C.

 

K. HOVNANIAN AT MANSFIELD III, L.L.C.

 

K. HOVNANIAN AT MANTECA, LLC

 

K. HOVNANIAN AT MAPLE AVENUE, L.L.C.

 

K. HOVNANIAN AT MARLBORO TOWNSHIP IX, L.L.C.

 

K. HOVNANIAN AT MARLBORO TOWNSHIP V, L.L.C.

 

K. HOVNANIAN AT MARLBORO TOWNSHIP VIII, L.L.C.

 

K. HOVNANIAN AT MARLBORO VI, L.L.C.

 

K. HOVNANIAN AT MARLBORO VII, L.L.C.

 

K. HOVNANIAN AT MELANIE MEADOWS, LLC

 

K. HOVNANIAN AT MENDHAM TOWNSHIP, L.L.C.

 

K. HOVNANIAN AT MENIFEE, LLC

 

K. HOVNANIAN AT MIDDLE TOWNSHIP II, L.L.C.

 

K. HOVNANIAN AT MIDDLE TOWNSHIP, L.L.C.

 

K. HOVNANIAN AT MIDDLETOWN II, L.L.C.

 

K. HOVNANIAN AT MILLVILLE I, L.L.C.

 

K. HOVNANIAN AT MILLVILLE II, L.L.C.

 

K. HOVNANIAN AT MONROE II, INC.

 

K. HOVNANIAN AT MONROE IV, L.L.C.

 

K. HOVNANIAN AT MONROE NJ, L.L.C.

 

K. HOVNANIAN AT MONTVALE II, LLC

 

K. HOVNANIAN AT MONTVALE, L.L.C.

 

K. HOVNANIAN AT MOSAIC, LLC

 

K. HOVNANIAN AT MUIRFIELD, LLC

 

K. HOVNANIAN AT NEW WINDSOR, L.L.C.

 

K. HOVNANIAN AT NORTH BERGEN. L.L.C.

 

K. HOVNANIAN AT NORTH BRUNSWICK VI, L.L.C.

 

32

--------------------------------------------------------------------------------


 

K. HOVNANIAN AT NORTH CALDWELL II, L.L.C.

 

K. HOVNANIAN AT NORTH CALDWELL III, L.L.C.

 

K. HOVNANIAN AT NORTH CALDWELL IV, L.L.C.

 

K. HOVNANIAN AT NORTH HALEDON, L.L.C.

 

K. HOVNANIAN AT NORTH WILDWOOD, L.L.C.

 

K. HOVNANIAN AT NORTHAMPTON, L.L.C.

 

K. HOVNANIAN AT NORTHERN WESTCHESTER, INC.

 

K. HOVNANIAN AT NORTHFIELD, L.L.C.

 

K. HOVNANIAN AT OCEAN TOWNSHIP, INC

 

K. HOVNANIAN AT OCEAN WALK, INC.

 

K. HOVNANIAN AT OCEANPORT, L.L.C.

 

K. HOVNANIAN AT OLD BRIDGE, L.L.C.

 

K. HOVNANIAN AT OLDE ORCHARD, LLC

 

K. HOVNANIAN AT PARAMUS, L.L.C.

 

K. HOVNANIAN AT PARK LANE, LLC

 

K. HOVNANIAN AT PARKSIDE, LLC

 

K. HOVNANIAN AT PARSIPPANY, L.L.C.

 

K. HOVNANIAN AT PARSIPPANY-TROY HILLS, L.L.C.

 

K. HOVNANIAN AT PIAZZA D’ORO, L.L.C.

 

K. HOVNANIAN AT PIAZZA SERENA, L.L.C

 

K. HOVNANIAN AT PITTSGROVE, L.L.C.

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL IV, L.L.C.

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL V, L.L.C.

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VI, L.L.C.

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VII, L.L.C.

 

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VIII, L.L.C.

 

K. HOVNANIAN AT POSITANO, LLC

 

K. HOVNANIAN AT PRADO, L.L.C.

 

33

--------------------------------------------------------------------------------


 

K. HOVNANIAN AT RANCHO SANTA MARGARITA, LLC

 

K. HOVNANIAN AT RANDOLPH I, L.L.C.

 

K. HOVNANIAN AT RAPHO, L.L.C

 

K. HOVNANIAN AT RIDGEMONT, L.L.C.

 

K. HOVNANIAN AT RIVERBEND, LLC

 

K. HOVNANIAN AT RODERUCK, L.L.C.

 

K. HOVNANIAN AT ROSEMARY LANTANA, L.L.C.

 

K. HOVNANIAN AT SAGE, L.L.C.

 

K. HOVNANIAN AT SANTA NELLA, LLC

 

K. HOVNANIAN AT SAWMILL, INC.

 

K. HOVNANIAN AT SAYREVILLE, L.L.C.

 

K. HOVNANIAN AT SCOTCH PLAINS, L.L.C.

 

K. HOVNANIAN AT SEASONS LANDING, LLC

 

K. HOVNANIAN AT SHELDON GROVE, LLC

 

K. HOVNANIAN AT SHREWSBURY, LLC

 

K. HOVNANIAN AT SILVER SPRING, L.L.C.

 

K. HOVNANIAN AT SKYE ISLE, LLC

 

K. HOVNANIAN AT SMITHVILLE, INC.

 

K. HOVNANIAN AT SOMERS POINT, L.L.C.

 

K. HOVNANIAN AT SOUTH BRUNSWICK II, LLC

 

K. HOVNANIAN AT SOUTH BRUNSWICK, L.L.C.

 

K. HOVNANIAN AT STANTON, LLC

 

K. HOVNANIAN AT STATION SQUARE, L.L.C.

 

K. HOVNANIAN AT SUNRIDGE PARK, LLC

 

K. HOVNANIAN AT SYCAMORE, INC.

 

K. HOVNANIAN AT THE CROSBY, LLC

 

K. HOVNANIAN AT THE GABLES, LLC

 

K. HOVNANIAN AT THE MONARCH, L.L.C.

 

34

--------------------------------------------------------------------------------


 

K. HOVNANIAN AT THE PRESERVE, LLC

 

K. HOVNANIAN AT THOMPSON RANCH, LLC

 

K. HOVNANIAN AT THORNBURY, INC.

 

K. HOVNANIAN AT TRAIL RIDGE, LLC

 

K. HOVNANIAN AT UPPER FREEHOLD TOWNSHIP II, L.L.C.

 

K. HOVNANIAN AT UPPER FREEHOLD TOWNSHIP III, L.L.C.

 

K. HOVNANIAN AT UPPER MAKEFIELD I, INC.

 

K. HOVNANIAN AT UPPER PROVIDENCE, LLC

 

K. HOVNANIAN AT UPPER UWCHLAN II, L.L.C.

 

K. HOVNANIAN AT UPPER UWCHLAN, L.L.C.

 

K. HOVNANIAN AT VALLE DEL SOL, LLC

 

K. HOVNANIAN AT VERONA URBAN RENEWAL, L.L.C.

 

K. HOVNANIAN AT VICTORVILLE, L.L.C.

 

K. HOVNANIAN AT VINELAND, L.L.C.

 

K. HOVNANIAN AT VISTA DEL SOL, L.L.C.

 

K. HOVNANIAN AT WARREN TOWNSHIP, L.L.C.

 

K. HOVNANIAN AT WASHINGTON, L.L.C.

 

K. HOVNANIAN AT WATERSTONE, LLC

 

K. HOVNANIAN AT WAYNE IX, L.L.C.

 

K. HOVNANIAN AT WAYNE, VIII, L.L.C.

 

K. HOVNANIAN AT WEST VIEW ESTATES, L.L.C.

 

K. HOVNANIAN AT WEST WINDSOR, L.L.C.

 

K. HOVNANIAN AT WESTSHORE, LLC

 

K. HOVNANIAN AT WHEELER RANCH, LLC

 

K. HOVNANIAN AT WILDWOOD BAYSIDE, L.L.C.

 

K. HOVNANIAN AT WILLOW BROOK, L.L.C.

 

K. HOVNANIAN AT WINCHESTER, LLC

 

K. HOVNANIAN AT WOODCREEK WEST, LLC

 

35

--------------------------------------------------------------------------------


 

K. HOVNANIAN AT WOOLWICH I, L.L.C.

 

K. HOVNANIAN CAMBRIDGE HOMES, L.L.C.

 

K. HOVNANIAN CENTRAL ACQUISITIONS, L.L.C.

 

K. HOVNANIAN CLASSICS, L.L.C.

 

K. HOVNANIAN COMMUNITIES, INC.

 

K. HOVNANIAN COMPANIES OF CALIFORNIA, INC.

 

K. HOVNANIAN COMPANIES OF MARYLAND, INC.

 

K. HOVNANIAN COMPANIES OF NEW YORK, INC.

 

K. HOVNANIAN COMPANIES OF PENNSYLVANIA, INC.

 

K. HOVNANIAN COMPANIES OF SOUTHERN CALIFORNIA, INC.

 

K. HOVNANIAN COMPANIES, LLC

 

K. HOVNANIAN CONSTRUCTION II, INC

 

K. HOVNANIAN CONSTRUCTION III, INC

 

K. HOVNANIAN CONSTRUCTION MANAGEMENT, INC.

 

K. HOVNANIAN CRAFTBUILT HOMES OF SOUTH CAROLINA, L.L.C.

 

K. HOVNANIAN DEVELOPMENTS OF ARIZONA, INC.

 

K. HOVNANIAN DEVELOPMENTS OF CALIFORNIA, INC.

 

K. HOVNANIAN DEVELOPMENTS OF D.C., INC.

 

K. HOVNANIAN DEVELOPMENTS OF DELAWARE, INC.

 

K. HOVNANIAN DEVELOPMENTS OF GEORGIA, INC.

 

K. HOVNANIAN DEVELOPMENTS OF ILLINOIS, INC.

 

K. HOVNANIAN DEVELOPMENTS OF KENTUCKY, INC.

 

K. HOVNANIAN DEVELOPMENTS OF MARYLAND, INC.

 

K. HOVNANIAN DEVELOPMENTS OF MINNESOTA, INC.

 

K. HOVNANIAN DEVELOPMENTS OF NEW JERSEY II, INC.

 

K. HOVNANIAN DEVELOPMENTS OF NEW JERSEY, INC.

 

K. HOVNANIAN DEVELOPMENTS OF NEW YORK, INC.

 

K. HOVNANIAN DEVELOPMENTS OF NORTH CAROLINA, INC.

 

36

--------------------------------------------------------------------------------


 

K. HOVNANIAN DEVELOPMENTS OF OHIO, INC.

 

K. HOVNANIAN DEVELOPMENTS OF PENNSYLVANIA, INC.

 

K. HOVNANIAN DEVELOPMENTS OF SOUTH CAROLINA, INC.

 

K. HOVNANIAN DEVELOPMENTS OF TEXAS, INC.

 

K. HOVNANIAN DEVELOPMENTS OF VIRGINIA, INC.

 

K. HOVNANIAN DEVELOPMENTS OF WEST VIRGINIA, INC.

 

K. HOVNANIAN EASTERN PENNSYLVANIA, L.L.C.

 

K. HOVNANIAN ENTERPRISES, INC.

 

K. HOVNANIAN ESTATES AT REGENCY, L.L.C.

 

K. HOVNANIAN FAIRWAYS AT WESTWORTH, LLC

 

K. HOVNANIAN FIRST HOMES, L.L.C.

 

K. HOVNANIAN FLORIDA REALTY, L.L.C.

 

K. HOVNANIAN FOUR SEASONS @ HISTORIC VIRGINIA, LLC

 

K. HOVNANIAN FOUR SEASONS AT GOLD HILL, LLC

 

K. HOVNANIAN GREAT WESTERN BUILDING COMPANY, LLC

 

K. HOVNANIAN GREAT WESTERN HOMES, LLC

 

K. HOVNANIAN HAMPTONS AT OAK CREEK II, L.L.C.

 

K. HOVNANIAN HOLDINGS NJ, L.L.C.

 

K. HOVNANIAN HOMES - DFW, L.L.C.

 

K. HOVNANIAN HOMES AT CAMERON STATION, LLC

 

K. HOVNANIAN HOMES AT CAMP SPRINGS, L.L.C.

 

K. HOVNANIAN HOMES AT FAIRWOOD, L.L.C.

 

K. HOVNANIAN HOMES AT FOREST RUN, L.L.C.

 

K. HOVNANIAN HOMES AT GREENWAY FARM PARK TOWNS, L.L.C.

 

K. HOVNANIAN HOMES AT GREENWAY FARM, L.L.C.

 

K. HOVNANIAN HOMES AT JONES STATION 1, L.L.C.

 

K. HOVNANIAN HOMES AT MAXWELL PLACE, L.L.C.

 

K. HOVNANIAN HOMES AT RENAISSANCE PLAZA, L.L.C.

 

37

--------------------------------------------------------------------------------


 

K. HOVNANIAN HOMES AT RUSSETT, L.L.C.

 

K. HOVNANIAN HOMES AT THE HIGHLANDS, LLC

 

K. HOVNANIAN HOMES NORTHERN CALIFORNIA, INC.

 

K. HOVNANIAN HOMES OF D.C., L.L.C.

 

K. HOVNANIAN HOMES OF DELAWARE, L.L.C.

 

K. HOVNANIAN HOMES OF GEORGIA, L.L.C.

 

K. HOVNANIAN HOMES OF HOUSTON, L.L.C.

 

K. HOVNANIAN HOMES OF MARYLAND, L.L.C.

 

K. HOVNANIAN HOMES OF MINNESOTA, L.L.C.

 

K. HOVNANIAN HOMES OF NORTH CAROLINA, INC.

 

K. HOVNANIAN HOMES OF PENNSYLVANIA, L.L.C.

 

K. HOVNANIAN HOMES OF SOUTH CAROLINA, LLC

 

K. HOVNANIAN HOMES OF VIRGINIA, INC.

 

K. HOVNANIAN HOMES OF WEST VIRGINIA, L.L.C.

 

K. HOVNANIAN LIBERTY ON BLUFF CREEK, LLC

 

K. HOVNANIAN MANALAPAN ACQUISITION, LLC

 

K. HOVNANIAN NORTH CENTRAL ACQUISITIONS, L.L.C.

 

K. HOVNANIAN NORTH JERSEY ACQUISITIONS, L.L.C.

 

K. HOVNANIAN NORTHEAST SERVICES, L.L.C.

 

K. HOVNANIAN OF HOUSTON II, L.L.C.

 

K. HOVNANIAN OHIO REALTY, L.L.C.

 

K. HOVNANIAN OSTER HOMES, L.L.C.

 

K. HOVNANIAN PA REAL ESTATE, INC.

 

K. HOVNANIAN PENNSYLVANIA ACQUISITIONS, L.L.C.

 

K. HOVNANIAN PORT IMPERIAL URBAN RENEWAL, INC.

 

K. HOVNANIAN PROPERTIES OF RED BANK, INC.

 

K. HOVNANIAN SHORE ACQUISITIONS, L.L.C.

 

K. HOVNANIAN SOUTH JERSEY ACQUISITIONS, L.L.C.

 

38

--------------------------------------------------------------------------------


 

K. HOVNANIAN SOUTHERN NEW JERSEY, L.L.C.

 

K. HOVNANIAN STANDING ENTITY, L.L.C.

 

K. HOVNANIAN SUMMIT HOLDINGS, L.L.C.

 

K. HOVNANIAN SUMMIT HOMES OF KENTUCKY, L.L.C.

 

K. HOVNANIAN SUMMIT HOMES OF PENNSYLVANIA, L.L.C.

 

K. HOVNANIAN SUMMIT HOMES OF WEST VIRGINIA, L.L.C.

 

K. HOVNANIAN SUMMIT HOMES, L.L.C.

 

K. HOVNANIAN T&C HOMES AT FLORIDA, L.L.C.

 

K. HOVNANIAN T&C HOMES AT ILLINOIS, L.L.C.

 

K. HOVNANIAN TIMBRES AT ELM CREEK, LLC

 

K. HOVNANIAN VENTURE I, L.L.C.

 

K. HOVNANIAN WINDWARD HOMES, LLC

 

K. HOVNANIAN’S FOUR SEASONS AT ASHBURN VILLAGE, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS AT BAKERSFIELD, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS AT BEAUMONT, LLC

 

K. HOVNANIAN’S FOUR SEASONS AT CHARLOTTESVILLE, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS AT HEMET, LLC

 

K. HOVNANIAN’S FOUR SEASONS AT KENT ISLAND CONDOMINIUMS, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS AT KENT ISLAND, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS AT LOS BANOS, LLC

 

K. HOVNANIAN’S FOUR SEASONS AT MORENO VALLEY, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS AT NEW KENT VINEYARDS, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS AT PALM SPRINGS, LLC

 

K. HOVNANIAN’S FOUR SEASONS AT RENAISSANCE, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS AT RUSH CREEK II, LLC

 

K. HOVNANIAN’S FOUR SEASONS AT RUSH CREEK, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS AT SILVER MAPLE FARM, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS AT ST. MARGARETS LANDING, L.L.C.

 

39

--------------------------------------------------------------------------------


 

K. HOVNANIAN’S FOUR SEASONS AT VINT HILL, L.L.C.

 

K. HOVNANIAN’S FOUR SEASONS, LLC

 

K. HOVNANIAN’S PARKSIDE AT TOWNGATE, L.L.C.

 

KHIP, L.L.C.

 

LANDARAMA, INC.

 

M&M AT CHESTERFIELD, LLC

 

M&M AT CRESCENT COURT, L.L.C.

 

M&M AT WEST ORANGE, L.L.C.

 

M&M AT WHEATENA URBAN RENEWAL, L.L.C.

 

MATZEL & MUMFORD AT EGG HARBOR, L.L.C.

 

MATZEL & MUMFORD AT SOUTH BOUND BROOK URBAN RENEWAL, L.L.C.

 

MCNJ, INC.

 

MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES OF PENNSYLVANIA, L.L.C.

MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES OF WEST VIRGINIA, L.L.C.

MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES, L.L.C.

 

MMIP, L.L.C.

 

NEW LAND TITLE AGENCY OF TEXAS, LLC

 

NEW LAND TITLE AGENCY, L.L.C.

 

PADDOCKS, L.L.C.

 

PARK TITLE COMPANY, LLC

 

PINE AYR, LLC

 

RIDGEMORE UTILITY, L.L.C.

 

SEABROOK ACCUMULATION CORPORATION

 

STONEBROOK HOMES, INC.

 

TERRAPIN REALTY, L.L.C.

 

THE MATZEL & MUMFORD ORGANIZATION, INC

 

WASHINGTON HOMES AT COLUMBIA TOWN CENTER, L.L.C.

 

WASHINGTON HOMES, INC.

 

40

--------------------------------------------------------------------------------


 

WESTMINSTER HOMES, INC.

 

WH PROPERTIES, INC.

 

WOODLAND LAKE CONDOMINIUMS AT BOWIE NEW TOWN, L.L.C.

 

41

--------------------------------------------------------------------------------


 

SCHEDULE B

 

 

COMMERCIAL TORT CLAIMS

 

42

--------------------------------------------------------------------------------


 

SCHEDULE C

 

FORM OF PERFECTION CERTIFICATE

 

The undersigned is a duly authorized officer of each of the entities listed on
Schedule 1 hereto (each such entity, a “Grantor”).  With reference to (i) the
First-Lien Security Agreement dated as of October 2, 2012 (the “First-Lien
Security Agreement”) among K. Hovnanian Enterprises, Inc. (the “Issuer”), the
Guarantors party thereto and Wilmington Trust, National Association, as
collateral agent (the “Collateral Agent”) and (ii) the Second-Lien Security
Agreement dated as of October 2, 2012 (the “Second-Lien Security Agreement”;
and, together with the First-Lien Security Agreement, the “Security Agreements”)
among the Issuer, the Guarantors party thereto and the Collateral Agent (terms
defined in the Security Agreements being used herein as therein defined), each
of the undersigned certifies to the Collateral Agent and each other Secured
Party as follows:

 

1.             Names.  The exact legal name of each Grantor (as it appears in
each respective certificate or articles of incorporation, limited liability
membership agreement or similar organizational documents), the type of
organization, the jurisdiction of organization (or formation, as applicable) and
the organizational identification number for each Grantor is set forth in
Schedule 1 hereto.

 

2.             Lien Search Guarantors. (a) Set forth on Schedule 2(a) is the
name of each Grantor selected for lien searches (the “Lien Search Grantors”) and
the county in which each Lien Search Grantor’s chief executive office is
located, if such office is not located at 110 West Front Street, P.O. Box 500,
Red Bank, New Jersey 07701, as applicable.

 

(b)           Set forth in Schedule 2(b) hereto is each other corporate name
(including trade names or similar appellations) each Lien Search Grantor has had
in the last five years, together with the date of the relevant change.

 

(c)           Except as set forth in Schedule 2(c) hereto, no Lien Search
Grantor has changed its identity or corporate structure in any way within the
past five years.

 

3.             UCC Filings.  In order to perfect the Liens granted by the
Grantors, two duly completed financing statements on Form UCC-1 (one with
respect to the Liens granted under the First-Lien Security Agreement and one
with respect to the Liens granted under the Second-Lien Security Agreement) with
respect to each Grantor, with the collateral described as set forth on Schedule
3 hereto, have been delivered to the Collateral Agent for filing in the Uniform
Commercial Code filing office in each jurisdiction identified in paragraph 1
above, as applicable.

 

43

--------------------------------------------------------------------------------


 

4.             Deposit Accounts and Securities Accounts.  Set forth as Schedule
4 hereto is a true and complete list of all Deposit Accounts and Securities
Accounts maintained by each Grantor, including the name of each institution
where each such account is held, the name of each Grantor that holds each
account, the balance of each account as of the date hereof and whether such
Deposit Account or Securities Account constitutes an “Excluded Account” (as
defined in the Security Agreement) as of the date hereof.

 

44

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have hereunto set my hand this 2nd day of October, 2012.

 

 

 

K. Hovnanian Enterprises, Inc.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE D

 

ACTIONS REQUIRED TO PERFECT

 

 

1.     With respect to each Grantor organized under the laws of the state of
Arizona as identified on Schedule 1 of the Perfection Certificate, the filing of
a Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the Arizona Secretary of State.

 

2.     With respect to each Grantor organized under the laws of the state of
California as identified on Schedule 1 of the Perfection Certificate, the filing
of a Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the California Secretary of State.

 

3.     With respect to each Grantor organized under the laws of the state of
Delaware as identified on Schedule 1 of the Perfection Certificate, the filing
of a Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the Delaware Secretary of State.

 

4.     With respect to each Grantor organized under the laws of the District of
Columbia as identified on Schedule 1 of the Perfection Certificate, the filing
of a Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the District of Columbia Recorder of Deeds.

 

5.     With respect to each Grantor organized under the laws of the state of
Florida as identified on Schedule 1 of the Perfection Certificate, the filing of
a Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the Florida Secured Transaction Registry.

 

6.     With respect to each Grantor organized under the laws of the state of
Georgia as identified on Schedule 1 of the Perfection Certificate, the filing of
a Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the Office of the Clerk of Superior Court of any County of
Georgia.

 

7.     With respect to each Grantor organized under the laws of the state of
Illinois as identified on Schedule 1 of the Perfection Certificate, the filing
of a Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the Illinois Secretary of State.

 

8.     With respect to each Grantor organized under the laws of the state of
Kentucky as identified on Schedule 1 of the Perfection Certificate, the filing
of a Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the Kentucky Secretary of State.

 

2

--------------------------------------------------------------------------------


 

9.     With respect to each Grantor organized under the laws of the state of
Maryland as identified on Schedule 1 of the Perfection Certificate, the filing
of a Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the Maryland State Department of Assessments and Taxation.

 

10.   With respect to each Grantor organized under the laws of the state of
Minnesota as identified on Schedule 1 of the Perfection Certificate, the filing
of a Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the Minnesota Secretary of State.

 

11.   With respect to each Grantor organized under the laws of the state of New
Jersey as identified on Schedule 1 of the Perfection Certificate, the filing of
a Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the New Jersey Division of Commercial Recording.

 

12.   With respect to each Grantor organized under the laws of the state of New
York as identified on Schedule 1 of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the New York Secretary of State.

 

13.   With respect to each Grantor organized under the laws of the state of
North Carolina as identified on Schedule 1 of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Collateral with the North Carolina Secretary of State.

 

14.   With respect to each Grantor organized under the laws of the state of Ohio
as identified on Schedule 1 of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the Ohio Secretary of State.

 

15.   With respect to each Grantor organized under the laws of the state of
Pennsylvania as identified on Schedule 1 of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Collateral with the Pennsylvania Secretary of the Commonwealth.

 

16.   With respect to each Grantor organized under the laws of the state of
South Carolina as identified on Schedule 1 of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Collateral with the South Carolina Secretary of State.

 

17.   With respect to each Grantor organized under the laws of the state of
Texas as identified on Schedule 1 of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with

 

3

--------------------------------------------------------------------------------


 

the Texas Secretary of State.

 

18.   With respect to each Grantor organized under the laws of the state of
Virginia as identified on Schedule 1 of the Perfection Certificate, the filing
of a Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the Virginia State Corporation Commission.

 

19.   With respect to each Grantor organized under the laws of the state of West
Virginia as identified on Schedule 1 of the Perfection Certificate, the filing
of a Uniform Commercial Code Financing Statement that reasonably identifies the
Collateral with the West Virginia Secretary of State.

 

20.   With respect to the Securities Accounts and the Deposit Accounts (other
than the Excluded Accounts), the bank with which such Securities Account and
such Deposit Account are maintained agreeing that it will comply with
instructions originated by the Perfection Agent directing disposition of the
funds in such Securities Account and such Deposit Account without further
consent of the relevant Grantor; provided that the Grantors shall not be
required to deliver any such agreements on the Issue Date, but will deliver such
agreements as soon as commercially reasonable thereafter, but in no event later
than 90 days following the Issue Date.

 

21.   With respect to each Grantor that owns registered or applied for
Intellectual Property, the filing of an Intellectual Property Security Agreement
that reasonably identifies such Grantor’s registered and applied for Trademarks,
Patents and Copyrights with the United States Patent and Trademark Office or the
United States Copyright Office, as applicable.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Intellectual Property Security Agreement

 

5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Form of Joinder Agreement

 

This JOINDER AND ASSUMPTION AGREEMENT is made                        by
                                                      , a
                                                     (the “New Grantor”).

 

Reference is made to (i) the Indenture dated as of October 2, 2012 (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Indenture”) among K. Hovnanian Enterprises, Inc., a California corporation
(“Issuer”), Hovnanian Enterprises, Inc., a Delaware corporation (“Hovnanian”),
each of the other Guarantors party thereto and Wilmington Trust, National
Association, as trustee and collateral agent (in such capacity, the “Trustee”),
pursuant to which the Issuer has issued, and may from time to time issue, its
9.125% Senior Secured Notes due 2020 (collectively, the “Secured Notes”),
(ii) the Supplemental Indenture dated [    ] pursuant to which the New Grantor
became party to the Indenture as a Guarantor, (iii) the Second Lien Security
Agreement dated as of October 2, 2012 by each of the Grantors (as defined
therein) in favor of the Collateral Agent (in such capacity, the “Agent”) for
the benefit of itself, the Trustee and the Noteholders (as the same may be
modified, supplemented, amended or restated, the “Security Agreement”), (iv) the
Second Lien Pledge Agreement dated as of October 2, 2012 by each of the Pledgors
(as defined therein) in favor of the Agent for the benefit of itself, the
Trustee and the Noteholders (as the same may be modified, supplemented, amended
or restated, the “Pledge Agreement”), and (v) the Intercreditor Agreement, dated
as of October 2, 2012 among the Issuer, Hovnanian, certain subsidiaries of
Hovnanian, Wilmington Trust, National Association as Senior Trustee and Senior
Collateral Agent, Wilmington Trust, National Association, as Junior Trustee and
Junior Collateral Agent and Wilmington Trust, National Association, as Mortgage
Tax Collateral Agent (as the same may be modified, supplemented, amended or
restated, the “Intercreditor Agreement”).  Capitalized terms used but not
otherwise defined herein shall have the meaning set forth in the Security
Agreement or, if not defined therein, the Pledge Agreement.

 

The New Grantor hereby agrees that effective as of the date hereof it hereby is,
and shall be deemed to be, a Grantor under the Security Agreement and the
Intercreditor Agreement and a Pledgor under the Pledge Agreement and agrees that
from the date hereof until the payment in full of the Secured Obligations and
the performance of all other obligations of Issuer under the Noteholder
Documents, New Grantor has assumed the obligations of a Grantor and Pledgor
under, and New Grantor shall perform, comply with and be subject to and bound
by, jointly and severally, each of the terms, provisions and waivers of, the
Security Agreement, the Pledge Agreement, the Intercreditor Agreement and each
of the other Noteholder Documents which are stated to apply to or are made by a
Grantor.  Without limiting the generality of the foregoing, the New Grantor
hereby represents and warrants that each of the representations and warranties
set forth in the Security Agreement and the Pledge Agreement is true and correct
as to New

 

6

--------------------------------------------------------------------------------


 

Grantor on and as of the date hereof as if made on and as of the date hereof by
New Grantor.

 

New Grantor hereby makes, affirms, and ratifies in favor of the Secured Parties
and the Agent the Security Agreement, the Pledge Agreement and each of the other
Noteholder Documents given by the Grantors to the Agent.  In furtherance of the
foregoing, New Grantor shall execute and deliver or cause to be executed and
delivered at any time and from time to time such further instruments and
documents and do or cause to be done such further acts as may be reasonably
necessary to carry out more effectively the provisions and purposes of this
Joinder Agreement.

 

IN WITNESS WHEREOF, the New Grantor has duly executed this Joinder Agreement and
delivered the same to the Agent for the benefit of the Secured Parties, as of
the date and year first written above.

 

 

[NAME OF NEW GRANTOR]

 

 

 

 

 

By:

 

 

Title:

 

 

7

--------------------------------------------------------------------------------